In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01177-CR
____________

HENRY ISAAC MEZA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 991773



MEMORANDUM  OPINION
 On April 11, 2007, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).   We order the appeal reinstated and grant appellant's  motion.
Accordingly, the appeal is dismissed.  
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).